FINKELNBURG, District Judge.
Since the decision of the Board of General Appraisers in this case, the question involved has been decided adversely by the Circuit Court of Appeals for the Second Circuit. See U. S. v. Ulmann (C. C. A.) 139 Fed. 3. As this last decision is by the court of the circuit which has the chief port of entry of this country under its jurisdiction, and hence great experience in matters of this kind, I feel that I ought to follow it, more especially as it is based on the reasoning of an analogous decision of the Supreme Court. See Hedden v. Robertson, 151 U. S. 520, 14 Sup. Ct. 434, 38 L. Ed. 257.
The decision of the Board will therefore be reversed